Exhibit 99.1 NEWPARK RESOURCES REPORTS NET INCOME OF $0.21 PER DILUTED SHARE FOR THE SECOND QUARTER OF 2014 Fluids segment posts 14% sequential revenue growth and segment margin improves to double-digits THE WOODLANDS, TX – JULY 24, 2014 – Newpark Resources, Inc. (NYSE: NR) today announced results for its second quarter ended June 30, 2014. Total revenues for the second quarter of 2014 were $272.5 million compared to $242.8 million in the first quarter of 2014 and $259.4 million in the second quarter of 2013. Income from continuing operations for the second quarter of 2014 was $20.3 million, or $0.21 per diluted share, compared to $11.7 million, or $0.13 per diluted share, in the first quarter of 2014, and $11.9 million, or $0.13 per diluted share, in the second quarter of 2013. The second quarter 2014 results include $1.2 million of pre-tax gains, or $0.01 per diluted share, from the sale of real estate. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “We are very pleased with the solid performance from both our fluids and mats segments. In the fluids business, U.S. revenues grew 20% sequentially as the momentum we experienced at the end of the first quarter continued into the second quarter, reflecting broad-based gains across most regions, along with strong demand for wholesale barite and a deepwater well in the Gulf of Mexico. Internationally, our EMEA revenues increased sharply, including $7 million in contributions from new contract start-ups in the Black Sea and India. These revenue gains, along with our continued success in penetrating the market with new technologies, including our family of Evolution® drilling fluid systems, have helped drive our fluids segment margins back into the double-digits. “Meanwhile, our mats business continued to perform at a high level. Strong rental demand and the continuing expansion of our rental fleet contributed to a 13% sequential increase in rental revenues and enabled us to maintain margins above 40%. “We’ve also continued to execute on our share repurchase program, purchasing an additional $20 million of outstanding shares and bringing our total year-to-date purchases to 4.3 million shares at an average price of $11.70,” concluded Howes. SEGMENT RESULTS The Fluids Systems segment generated revenues of $241.4 million in the second quarter of 2014 compared to $211.4 million in the first quarter of 2014 and $234.0 million in the second quarter of 2013. Segment operating income was $27.6 million (11.4% operating margin) in the second quarter of 2014, which includes a $0.6 million gain on the sale of real estate, compared to $15.7 million (7.4% operating margin) in the first quarter of 2014 and $17.7 million (7.6% operating margin) in the second quarter of 2013. The Mats and Integrated Services segment generated revenues of $31.1 million in the second quarter of 2014 compared to $31.4 million in the first quarter of 2014 and $25.4 million in the second quarter of 2013. Segment operating income was $13.7 million (43.9% operating margin) in the second quarter of 2014, which includes a $0.6 million gain on the sale of real estate, compared to $13.4 million (42.6% operating margin) in the first quarter of 2014 and $10.3 million (40.7% operating margin) in the second quarter of 2013. CONFERENCE CALL Newpark has scheduled a conference call to discuss second quarter 2014 results, which will be broadcast live over the Internet, on Friday, July 25, 2014 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial (719) 457-2627 and ask for the Newpark Resources conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through August 8, 2014 and may be accessed by dialing (719) 457-0820 and using pass code 7386100#. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. Newpark Resources, Inc. is a worldwide provider of drilling fluids and temporary worksites and access roads for oilfield and other commercial markets. For more information, visit our website at www.newpark.com . 2 This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2013, as well as others, could cause results to differ materially from those stated. These risk factors include, but are not limited to, our ability to execute our business strategy and make successful business acquisitions and capital investments, operating hazards inherent in the oil and natural gas industry, our international operations, the availability of raw materials and skilled personnel, the impact of restrictions on offshore drilling activity, our customer concentration and cyclical nature of our industry, our market competition, the cost and continued availability of borrowed funds, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com . 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, (In thousands, except per share data) Revenues $ 272,466 $ 242,824 $ 259,376 $ 515,290 $ 527,299 Cost of revenues 214,711 196,560 214,710 411,271 435,445 Selling, general and administrative expenses 27,981 25,523 23,248 53,504 45,699 Other operating income, net ) Operating income 31,816 20,757 21,596 52,573 46,457 Foreign currency exchange (gain) loss ) 54 475 ) 107 Interest expense, net 2,830 2,920 2,802 5,750 5,322 Income from continuing operations before income taxes 30,791 17,783 18,319 48,574 41,028 Provision for income taxes 10,462 6,041 6,460 16,503 14,302 Income from continuing operations 20,329 11,742 11,859 32,071 26,726 Income from discontinued operations, net of tax - 1,152 3,805 1,152 6,313 Gain from disposal of discontinued operations, net of tax - 22,117 - 22,117 - Net income $ 20,329 $ 35,011 $ 15,664 $ 55,340 $ 33,039 Income per common share -basic: Income from continuing operations $ 0.24 $ 0.14 $ 0.14 $ 0.38 $ 0.32 Income from discontinued operations - 0.27 0.05 0.28 0.07 Net income $ 0.24 $ 0.41 $ 0.19 $ 0.66 $ 0.39 Income per common share -diluted: Income from continuing operations $ 0.21 $ 0.13 $ 0.13 $ 0.34 $ 0.29 Income from discontinued operations - 0.23 0.04 0.23 0.06 Net income $ 0.21 $ 0.36 $ 0.17 $ 0.57 $ 0.35 Calculation of Diluted EPS: Income from continuing operations $ 20,329 $ 11,742 $ 11,859 $ 32,071 $ 26,726 Assumed conversion of Senior Notes 1,253 1,261 1,251 2,514 2,501 Adjusted income from continuing operations $ 21,582 $ 13,003 $ 13,110 $ 34,585 $ 29,227 Weighted average number of common shares outstanding-basic 83,010 84,743 84,813 83,872 84,459 Add: Dilutive effect of stock options and restricted stock awards 1,743 1,674 1,810 1,705 1,727 Dilutive effect of Senior Notes 15,682 15,682 15,682 15,682 15,682 Diluted weighted average number of common shares outstanding 100,435 102,099 102,305 101,259 101,868 Diluted income from continuing operations per common share $ 0.21 $ 0.13 $ 0.13 $ 0.34 $ 0.29 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended June 30, March 31, June 30, (In thousands) Revenues Fluids systems $ 241,386 $ 211,400 $ 233,964 Mats and integrated services 31,080 31,424 25,412 Total revenues $ 272,466 $ 242,824 $ 259,376 Operating income (loss) Fluids systems $ 27,571 $ 15,740 $ 17,684 Mats and integrated services 13,653 13,373 10,341 Corporate office ) ) ) Total operating income $ 31,816 $ 20,757 $ 21,596 Segment operating margin Fluids systems % % % Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) June 30, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 56,753 $ 65,840 Receivables, net 315,267 268,529 Inventories 199,129 189,680 Deferred tax asset 11,597 11,272 Prepaid expenses and other current assets 18,313 11,016 Assets of discontinued operations - 13,103 Total current assets 601,059 559,440 Property, plant and equipment, net 257,244 217,010 Goodwill 94,218 94,064 Other intangible assets, net 21,254 25,900 Other assets 9,326 6,086 Assets of discontinued operations - 65,917 Total assets $ 983,101 $ 968,417 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 20,463 $ 12,867 Accounts payable 102,755 88,586 Accrued liabilities 51,836 46,341 Liabilities of discontinued operations - 5,957 Total current liabilities 175,054 153,751 Long-term debt, less current portion 172,754 172,786 Deferred tax liability 25,523 27,060 Other noncurrent liabilities 11,001 11,026 Liabilities of discontinued operations - 22,740 Total liabilities 384,332 387,363 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 98,883,253 and 98,030,839 shares issued, respectively 989 980 Paid-in capital 512,010 504,675 Accumulated other comprehensive loss ) ) Retained earnings 215,678 160,338 Treasury stock, at cost; 14,781,353 and 10,832,845 shares, respectively ) ) Total stockholders’ equity 598,769 581,054 Total liabilities and stockholders' equity $ 983,101 $ 968,417 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ 55,340 $ 33,039 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 20,301 21,836 Stock-based compensation expense 5,906 4,289 Provision for deferred income taxes ) ) Net provision for doubtful accounts 438 220 Gain on sale of a business ) - Gain on sale of assets ) ) Excess tax benefit from stock-based compensation ) - Change in assets and liabilities: Increase in receivables ) ) (Increase) decrease in inventories ) 4,055 Increase in other assets ) ) Increase (decrease) in accounts payable 12,029 ) Increase in accrued liabilities and other 4,783 935 Net cash (used in) provided by operating activities ) 43,895 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 2,526 590 Proceeds from sale of a business 89,167 - Net cash provided by (used in) investing activities 34,966 ) Cash flows from financing activities: Borrowings on lines of credit 51,787 159,612 Payments on lines of credit ) ) Other financing activities ) ) Proceeds from employee stock plans 922 6,928 Purchase of treasury stock ) ) Excess tax benefit from stock-based compensation 903 - Net cash (used in) provided by financing activities ) 5,812 Effect of exchange rate changes on cash 295 ) Net (decrease) increase in cash and cash equivalents ) 11,199 Cash and cash equivalents at beginning of year 65,840 46,846 Cash and cash equivalents at end of period $ 56,753 $ 58,045 ### 7
